El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
En esta ocasión debemos resolver si una empleada unio-nada, que demanda a su patrono por discrimen por razón de embarazo, puede obviar el procedimiento de arbitraje establecido en el convenio colectivo y acudir directamente a los tribunales. Entendemos que en casos de discrimen, como el de autos, no es necesario acudir primero al foro arbitral.
*737I
La Sra. Magaly Medina Betancourt (en adelante la se-ñora Medina) trabajaba como telefonista en La Cruz Azul de Puerto Rico (en adelante la Cruz Azul). Su contrato de empleo era por tiempo indeterminado y estaba cubierto por el convenio colectivo suscrito entre el patrono y la Unión Independiente de Empleados Cruz Azul (en adelante la UIECA). La Cruz Azul le notificó a la señora Medina que, como parte de la reestructuración organizacional y funcio-nal de la empresa, su plaza sería eliminada. En ese mo-mento, la señora Medina se encontraba en avanzado es-tado de embarazo, por lo que gestionaba una licencia de maternidad.
A raíz de estos hechos, la señora Medina presentó una demanda contra la Cruz Azul en la cual alegó que el des-pido fue injustificado, y motivado por discrimen por razón de sexo y embarazo. La Cruz Azul presentó una moción de desestimación, en la cual alegó que el tribunal carecía de jurisdicción en el caso ya que el convenio colectivo vigente proveía un procedimiento de arbitraje para dicha contro-versia en el Negociado de Conciliación y Arbitraje del De-partamento del Trabajo y de Recursos Humanos de Puerto Rico (en adelante el Negociado). La señora Medina se opuso, argumentando que la reclamación de discrimen al amparo de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.), le permite obviar el procedi-miento de arbitraje y acudir directamente ante los tribu-nales, según lo resuelto por este Tribunal en Vélez v. Serv. Legales de P. R., Inc., 144 D.P.R. 673 (1998), y lo dispuesto en el Reglamento Núm. 2948 de 27 de enero de 1983, Re-glamento para el Orden Interno de los Servicios de Arbi-traje del Negociado de Conciliación y Arbitraje del Depar-*738tamento del Trabajo y Recursos Humanos de Puerto Rico, según enmendado (en adelante el Reglamento)/1)
No obstante, el Tribunal de Primera Instancia deses-timó la demanda por falta de jurisdicción. Inconforme, la señora Medina acudió ante el Tribunal de Circuito de Ape-laciones repitiendo las alegaciones que hiciera ante el foro de instancia. El tribunal apelativo, en una excelente sen-tencia, revocó el dictamen de instancia por entender que el convenio colectivo incorporó en la cláusula de arbitraje las reglas y los procedimientos del Negociado. Como discutire-mos más adelante, el Reglamento prohíbe que las reclama-ciones por discrimen bajo la citada Ley Núm. 100 se venti-len ante sus árbitros.
Por entender que la sentencia del foro apelativo es fun-damentalmente correcta, confirmamos dicho dictamen.
f — 1 I — I
En reiteradas ocasiones hemos expresado que en Puerto Rico existe una vigorosa política pública a favor del arbitraje como método alterno para la solución de disputas. PaineWebber, Inc. v. Soc. de Gananciales, 151 D.P.R. 307 (2002). Así, pues, hemos hecho claro que, de ordinario, no puede hacerse caso omiso del procedimiento de arbitraje prescrito en un contrato. Buena Vista Dairy, Inc. v. J.R.T., 94 D.P.R. 624 (1967). Además, hemos resuelto que existe una presunción de arbitrabilidad cuando el contrato contiene una cláusula de arbitraje. World Films, Inc. v. Paramount Pict. Corp., 125 D.P.R. 352 (1990).
Sin embargo, esta política a favor del arbitraje no es absoluta, y tiene sus excepciones. Véanse: Hermandad *739Unión de Empleados v. F.S.E., 112 D.P.R. 51 (1982); F.S.E. v. J.R.T., 111 D.P.R. 505 (1981). En particular, debemos tener muy presente que dicha política está ligada a la doc-trina de la autonomía de los contratantes enunciada en el Art. 1207 de nuestro Código Civil, 31 L.P.R.A. see. 3372. Así, pues, cuando dos (2) personas establecen un pacto en el cual se comprometen a llevar a un foro arbitral las dis-putas que puedan surgir de éste, los tribunales deben, como regla general, respetar la voluntad de las partes y hacer valer el acuerdo ordenando que el asunto se resuelva primero en arbitraje. Sin embargo, no podemos olvidar que el tribunal debe poner en vigor los procedimientos y las condiciones pactadas en la cláusula de arbitraje. Si el pro-pio contrato entre las partes establece ciertos tipos de dis-putas específicas que se verán en arbitraje, o si el contrato excluye algunas controversias particulares, los tribunales deben actuar de acuerdo con lo dispuesto en el contrato.
Esto es, precisamente, lo que ocurre en el caso de autos. El convenio colectivo bajo el cual surge esta disputa con-tiene una cláusula de arbitraje que, en su parte pertinente a la controversia ante nos, dispone lo siguiente:
En los casos de suspensión o despido, las partes acuerdan obviar los primeros dos pasos del procedimiento y se acuerda que en aquellos casos en que la Unión decida cuestionar dicha suspensión o despido, deberá radicar la Solicitud de Arbitraje en el Negociado de Conciliación y Arbitraje dentro de los doce (12) días laborables a partir de la notificación de los cargos al Presidente de la Unión. (Énfasis suplido.) Art. XXVII, Sec. 11, Convenio Colectivo entre La Cruz Azul de Puerto Rico y La Unión Independiente Empleados Cruz Azul, 2 de octubre de 1997, pág. 47.
De esta manera, el convenio colectivo aprovecha los ser-vicios del Negociado. Las partes establecieron que se refe-rirían las disputas que surgieran a un árbitro de dicho Negociado. Al utilizar los servicios de éste, las partes tam-bién incorporaron al convenio colectivo los reglamentos y procedimientos establecidos por el Negociado.
*740Es de particular importancia en el caso de autos el Reglamento. “Dicho Reglamento tiene el propósito de pro-mover el arbitraje voluntario de las controversias obrero-patronales bajo aquellos convenios colectivos o acuerdos en que se autorice al Negociado a designar un árbitro.” Vélez Miranda v. Serv. Legales de P.R., Inc., supra, págs. 682-883. Este disponía que:
Los casos por discriminación cubiertos por las disposiciones de la Ley 100 de 30 de junio de 1959, según enmendada, y/o por el Título VII de la Ley Federal de Derechos Civiles de 1964, según enmendada, no se ventilarán ante los árbitros del Negociado. Las partes podrán tramitar estos casos siguiendo el procedimiento que a esos efectos apruebe el Secretario del Trabajo y Recursos Humanos o ante los foros administrativos o judiciales correspondientes. (Enfasis suplido.) Art. 111(d) del Reglamento, supra, pág. 3.
Entendemos que esta prohibición de arbitrar casos de discrimen fue incorporada al Convenio Colectivo y, por lo tanto, es ley entre las partes.
En Vélez Miranda v. Serv. Legales de P.R., Inc., supra, nos enfrentamos a un caso similar al de autos. En esa oca-sión, una empleada demandó a su patrono por hostiga-miento sexual. El patrono argumentó que la disputa se de-bía referir a un árbitro de acuerdo con la cláusula de arbitraje presente en el convenio colectivo. Dicha cláusula establecía, de manera similar a la del caso de autos, que cualquier disputa se referiría a un árbitro del Negociado.
Sin embargo, a diferencia del caso de autos, en Vélez Miranda v. Serv. Legales de P.R., Inc., supra, la deman-dante instó su acción bajo las protecciones de la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. see. 155 et seq.), que prohíbe el hostigamiento sexual en el empleo. Las causas de acción traídas bajo dicha ley no estaban explícitamente excluidas de la jurisdicción del Negociado por el Reglamento. Por esto, hicimos un análisis de la intención legislativa que dio fruto en la citada Ley Núm. 17. Conclui-*741mos que dicha intención fue “clara al establecer que el em-pleado afectado por un acto de hostigamiento sexual no se vea obligado a acudir a ningún foro administrativo antes de recurrir al foro judicial civil, ni del Estado, ni del pa-trono, ni del que pudiera establecerse en virtud de convenio”. (Énfasis suplido.) Vélez Miranda v. Serv. Legales de P.R., Inc., supra, pág. 686. Así pues, creamos una excepción a nuestra política pública a favor del arbitraje por expreso mandato legislativo.(2) íd.
En esta ocasión, sin embargo, nos enfrentamos a una situación un tanto diferente. La demandante en el caso de autos alega que fue despedida por discrimen por razón de embarazo. El discrimen por razón de embarazo constituye una modalidad del discrimen por razón de género. Rivera Aguila v. K-Mart de P.R., 123 D.P.R. 599 (1989). Así pues, la demandante instó una acción bajo la Ley Núm. 100, supra, la cual prohíbe el discrimen por razón de género.
Como mencionáramos anteriormente, las acciones instadas bajo la Ley Núm. 100, supra, están expresamente excluidas de la jurisdicción del Negociado por su propio Reglamento. Por lo tanto, resulta innecesario hacer un análisis del historial legislativo de la Ley Núm. 100, supra, como tuviéramos que hacer en Vélez Miranda v. Serv. Legales de P.R., Inc., supra, con la Ley Núm. 17, supra. El Departamento del Trabajo y Recursos Humanos, a través del Reglamento del Negociado, el cual tiene fuerza de ley, ha expresado clara e inequívocamente su intención de ex-cluir los casos traídos bajo la Ley Núm. 100, supra, de los procedimientos de arbitraje del Negociado.
*742HH HH hH
La peticionaria cita jurisprudencia federal a favor de una fuerte política pro arbitraje. Dicha jurisprudencia surge bajo el Federal Arbitration Act (en adelante el FAA). El FAA es un estatuto federal que obliga a los tribunales a darle validez a una cláusula de arbitraje en un contrato. 9 U.S.C. see. 2. Dicha legislación nace como respuesta a la antigua actitud hostil, heredada de la tradición anglosajona, que tenían algunos tribunales estadounidenses hacia dichas cláusulas de arbitraje. Circuit City Stores, Inc. v. Adams, 532 U.S. 105 (2001). A través del FAA, el Congreso se aseguró que las cláusulas de arbitraje fueran evaluadas y validadas como cualquier otra cláusula contractual, teniendo en cuenta la autonomía contractual de las partes, e instituyendo así una vigorosa política pública nacional a favor del arbitraje. Id.
El FAA es aplicable, también, en los tribunales estatales. Southland Corp. v. Keating, 465 U.S. 1 (1984). Recientemente, el Tribunal Supremo de Estados Unidos resolvió, además, que dicho estatuto cubre las cláusulas de arbitraje incluidas en los contratos de empleo, con ciertas limitadas excepciones que no aplican al caso de autos. Circuit City, Inc. v. Adams, supra. Sin embargo, el FAA fue promulgado por el Congreso bajo la Cláusula de Comercio. Id. Como tal, sus disposiciones sólo se activan cuando las partes alegan y prueban que la transacción en la contro-versia formó parte del comercio interestatal. PaineWebber, Inc. v. Soc. de Gananciales, supra.
En el caso de autos, la peticionaria no alegó ni probó que el contrato de empleo en controversia estuviera cubierto por el FAA por ser parte del comercio interestatal. Por *743tanto, no aplica dicho estatuto ni su jurisprudencia interpretativa. (3)
IV
En el caso de autos, la demandante instó una reclama-ción al amparo de la Ley Núm. 100, supra, por alegada-mente haber sido despedida por discrimen por razón de embarazo, un tipo de discrimen por razón de género. El convenio colectivo del cual ella formaba parte disponía que las reclamaciones que surgiesen de dicho convenio se lle-varían a arbitraje ante el Negociado. El Reglamento de dicho Negociado claramente establece que las reclamacio-nes instadas bajo la Ley Núm. 100, supra, no podrán ser ventiladas ante sus árbitros. Por lo tanto, la demandante no tenía que, ni podía, llevar su reclamación al foro arbi-tral, sino que podía y debía acudir directamente al foro judicial. Se confirma, pues, la sentencia del Tribunal de Circuito de Apelaciones.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.

(1) Dicho reglamento fue enmendado por el Reglamento Núm. 3592 de 25 de marzo de 1988, por el Reglamento Núm. 4786 de 24 de septiembre de 1992, y por el Reglamento Núm. 6065 de 23 de diciembre de 1999. Las primeras dos (2) enmiendas no cambiaron la cláusula del Reglamento que aplica al caso de autos. La última enmienda, por otra parte, aunque sí enmendó dicha cláusula, es posterior al despido de la señora Medina, y es, por lo tanto, inaplicable a la controversia ante nos.


(2) Nuestra decisión de excluir la Ley de Hostigamiento Sexual en el Empleo de la jurisdicción del Negociado fue ratificada por el Secretario del Trabajo y Recursos Humanos mediante enmienda al Reglamento del Negociado. El 23 de diciembre de 1999 se promulgó el Reglamento Núm. 6065 del Departamento del Trabajo y Recur-sos Humanos, para añadir a la lista de leyes excluidas de la jurisdicción del Nego-ciado la Ley Núm. 17 de 22 de abril de 1988 (29 L.RR.A. see. 155 et seq.).


(3) De todas maneras, cabe mencionar qne el FAA requiere que los tribunales hagan valer las cláusulas de arbitraje según sus propios términos. Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52 (1995); Volt Information Sciences, Inc. v. Board of Trustees of the Leland Stanford Junior University, 489 U.S. 468 (1989); World Films, Inc. v. Paramount Pict. Corp., 125 D.P.R. 352 (1990). Así pues, cuando un pacto de arbitraje establece que se seguirán los procedimientos de arbitraje dis-puestos por ley estatal, el FAA exige que se sigan dichos procedimientos estatales, tal y como se pactó en el contrato. íd. Eso, precisamente, es lo que ocurre en el caso de autos. El convenio colectivo disponía que las reclamaciones se llevarían a arbitraje ante el Negociado. Como tal, aim si el FAA fuera aplicable al caso de autos, los procedimientos de arbitraje tendrían que ajustarse a lo establecido por las leyes y los reglamentos estatales relativos al arbitraje ante el Negociado. La resolución del caso de autos, pues, sería igual aunque aplicara el FAA.